DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/09/2021 has been entered.  Claims 1-10 and 12 are pending in the application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruland (US 5649451 A) in view of Medeksza (US 5342152 A) in view of Peigne (US 20100003096 A1) and further in view of Sullivan et al. (US 20090270896 A1).
Regarding claims 1 and 12, Ruland discloses a machining tool (10 having a frame 20/22) comprising a drive shaft (50) of a tool (58) extending along an axis (26, col. 3, lines 7-67, col. 4, lines 1-67, figs. 1-5) a first motor (40) connected to a coupling member (48) which is in a sliding connection (54) with a first section of the shaft in order to drive the shaft in rotation about the axis (26, fig. 5) and 

the first motor and the second motor being coaxial with one another (col. 4, lines 55-67, col. 6, lines 9-31) and connected to a control unit (60) connected to position sensors (70A/70B) of rotors of the first motor and second motor (col. 1, lines 54-64, col. 2, lines 1-54, col. 3, lines 7-67, col. 4, lines 1-67, col. 5, lines 1-67, figs. 1-5).  Ruland also teaches using the control unit and sensors for controlling the speed of the drive shaft to have either no feed/axial displacement and/or to fast/high rate axial displacement (col. 4, lines 64-67, col. 5, lines 1-67).  
Ruland states:  “relative speeds of the motors is controlled by control unit 60 to obtain the desired feed rate and rotational speed… By operating the motors in opposite directions extremely high approach rates are obtained. When both motors are operated at the same speed and direction, no feed of the output shaft 50 is obtained” (col. 4, lines 55-57).
Ruland fails to explicitly disclose the control unit being programmed for controlling the first and second motor(s) so as to produce an axial displacement at constant speed of the drive shaft and to superpose onto this axial displacement axial oscillations having an amplitude and a frequency adapted for chip fragmentation, the control unit permitting a modification in real time of the amplitude and the frequency of its oscillations independently of the drive shaft rotation about the axis.

Medeksza states:  “obtain the periodic reduction of the undeformed chip thickness to zero, a cutting tool is made to oscillate along its axis of rotation… oscillatory movement of the tool may be enforced in many ways. This method may be used in all hole machining operations where tool is rotating, such as boring, counterboring, countersinking, drilling, and reaming” (abstract)…. machine tool spindle 16 performs the constant feed advance motion. The constant feed advance motion of the spindle 16 is kinematically coupled with its rotation so that the spindle travels always a constant… total transmission ratio between the spindle rotation and its feed motion may be easily changed or adjusted. In other words, the spindle driving system, the carriage driving system or the slide driving system provides a constant feed drive means. A machine tool controls and adjustments provide means for adjusting and controlling the constant feed drive means” (col. 7, lines 55-67).

Peigne states:  “generate a reciprocating axial movement, of an amplitude that can be adjusted, by superimposing two reciprocating axial movements of fixed amplitude and of the same frequency… the adjustment of the amplitude being obtained by modifying the phase difference between the two movements and the frequency of the oscillations being given by the number of periods of the undulating rolling surfaces and the speed of rotation according to the rolling axis [0013]… frequency of the axial oscillations of the drill bit is substantially equal to half the product of the rotation speed of the drill bit times the number of periods of the undulations of the undulating surfaces” [0052]
Sullivan et al. teaches having a control unit (1010) being programmed for controlling the first and second coaxial motor(s) (1151/1181) so as to produce an axial displacement at constant speed of a drive shaft (1077) and to superpose onto this axial displacement axial oscillations having an amplitude and a frequency adapted for chip fragmentation, the control unit permitting a modification in real time of the amplitude and the frequency of its oscillations independently of the drive shaft rotation about the axis [0161-0165, 0172].
Sullivan et al. states:  speed at which inner tubular member 1077 rotates and the speed at which inner tubular member 1077 oscillates translationally are separately and independently controlled, with the rotation of inner tubular member 1077 being controlled by motor 1151 and with the oscillating translation of inner tubular member 1077 being controlled by motor 1181 [0165]
Given the teachings of Ruland of using the control unit and sensors for controlling the speed of the drive shaft to have either no feed/axial displacement and/or to fast/high rate axial displacement it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the control unit and sensors are the control unit being programmed and controlling the first and second motor(s) so as to produce an axial In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).  Moreover, in order to have a/the shaft of Ruland axially advance, modification in real time of the amplitude and the frequency of its oscillations independently of the drive shaft rotation about the axis would be required since same speed results in no axial movement and a change/difference in speed produces the axial displacement.
Regarding claim 2, Ruland discloses the oscillations have a waveform which is sinusoidal, trapezoidal, saw-tooth-shaped, etc. (col. 1, lines 54-64, col. 2, lines 1-54, col. 3, lines 7-67, col. 4, lines 1-67, col. 5, lines 1-67, figs. 1-5).
Regarding claim 3, Ruland discloses the control unit (60) determines  the electrical parameters of the motors and to determine the machining conditions from these parameters (col. 1, lines 54-64, col. 2, lines 1-54, col. 3, lines 7-67, col. 4, lines 1-67, col. 5, lines 1-67, figs. 1-5).
Regarding claim 4, Ruland discloses the control unit (60) determines  the electrical parameters of the motors and to deduce therefrom the 
Regarding claim 5, Ruland discloses the control unit (60) determines  and compares the speeds of the motors to detect a fault in the machine or the cutting tool (col. 1, lines 54-64, col. 2, lines 1-54, col. 3, lines 7-67, col. 4, lines 1-67, col. 5, lines 1-67, figs. 1-5).
Regarding claim 6,  Ruland discloses the tool has a shape which is at least partially helicoidal, the helicoidal connection and the tool have pitches in opposing directions, so as to reduce the time to implement a return cycle of the tool (drill bit is helicoidal shape and controller 60 with controllers 62/64 control both motors with sensors 70a/70b, col. 2, lines 7-14, col. 3, lines 7-15 and col. 4, lines 35-67, col. 5, lines 1-11, figs. 1-5).
Regarding claim 7, Ruland discloses the control unit (60) modifies the oscillations as a function of the machining conditions determined in real time and continuously by measuring the angular and linear positions and the angular and linear speeds of the shaft in the case of a discrepancy with predetermined machining reference values which are favorable to chip fragmentation, the control unit controls the motors to make an adjustment for the discrepancy (col. 1, lines 54-64, col. 2, lines 1-54, col. 3, lines 7-67, col. 4, lines 1-67, col. 5, lines 1-67, figs. 1-5).
Regarding claim 8, Ruland discloses the machining of a part consisting of two different materials arranged in succession (intended use), wherein the control unit (60) modifies the oscillations when the material changes, in order to continue with the chip fragmentation by changing the control parameters of the motors in order to adapt said parameters in an optimum manner to the machined material (device 10 capable of matching a part consisting of two materials and adjust parameters accordingly, col. 1, lines 54-64, col. 2, lines 1-54, col. 3, lines 7-67, col. 4, lines 1-67, col. 5, lines 1-67, figs. 1-5).
Regarding claim 9, Ruland discloses a change is carried out by programming, taking into account the angular and linear positions of the shaft and the relative position of the two materials in the part to be machined (col. 1, lines 54-64, col. 2, lines 1-54, col. 3, lines 7-67, col. 4, lines 1-67, col. 5, lines 1-67, figs. 1-5).
Regarding claim 10, Ruland discloses a change is carried out by detecting and processing motor currents to cause the change of control parameters, as a function of an increase or reduction in the motor currents representing an increase or reduction in the cutting force (col. 1, lines 54-64, col. 2, lines 1-54, col. 3, lines 7-67, col. 4, lines 1-67, col. 5, lines 1-67, figs. 1-5).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 12 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731